         Case 2:19-cr-00002-RFB-EJY Document 57 Filed 07/20/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Andre Antrill Park
 7
 8                                UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-0002-RFB-EJY
11
                     Plaintiff,                             STIPULATION TO CONTINUE
12                                                          TRIAL DATES
             v.
                                                            (Twelfth Request)
13
     ANDRE ANTRILL PARK,
14
                     Defendant.
15
16
             IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Brian Y. Whang, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Paul
19
     D. Riddle, Assistant Federal Public Defender, counsel for Andre Antrill Park, that the calendar
20
     call currently scheduled for July 20, 2021, and the trial currently scheduled for July 26, 2021,
21
     be vacated and continued to a date and time convenient to the Court, but no sooner than thirty
22
     (30) days.
23
             This Stipulation is entered into for the following reasons:
24
             1.      Counsel for the defendant needs additional time to conclude his investigation in
25
     this case and to complete discussions with the defendant regarding a potential resolution which
26
     will obviate the need for trial.
         Case 2:19-cr-00002-RFB-EJY Document 57 Filed 07/20/21 Page 2 of 4




 1          2.      The defendant is not incarcerated and does not object to the continuance.
 2          3.      The parties agree to the continuance.
 3          4.      The additional time requested herein is not sought for purposes of delay, but
 4   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 5   thoroughly complete investigation of the discovery materials provided.
 6          5.      Additionally, denial of this request for continuance could result in a miscarriage
 7   of justice. The additional time requested by this Stipulation is excludable in computing the time
 8   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 9   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
10   Section 3161(h)(7)(B)(i), (iv).
11          This is the twelfth request to continue trial dates filed herein.
12          DATED this 20th day of July, 2021.
13
14    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
15
16
      By /s Paul D. Riddle                             By /s/ Brian Y. Whang
17    PAUL D. RIDDLE                                   BRIAN Y. WHANG
      Assistant Federal Public Defender                Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                       2
         Case 2:19-cr-00002-RFB-EJY Document 57 Filed 07/20/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:19-cr-0002-RFB-EJY
 4
                     Plaintiff,                              FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
             v.
 6
     ANDRE ANTRILL PARK,
 7
                     Defendant.
 8
 9
10                                        FINDINGS OF FACT

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13           1.      Counsel for the defendant needs additional time to conclude his investigation in

14   this case and to complete discussions with the defendant regarding a potential resolution which

15   will obviate the need for trial.

16           2.      The defendant is not incarcerated and does not object to the continuance.

17           3.      The parties agree to the continuance.

18           4.      The additional time requested herein is not sought for purposes of delay, but

19   merely to allow counsel for defendant sufficient time within which to be able to effectively and

20   thoroughly complete investigation of the discovery materials provided.

21           5.      Additionally, denial of this request for continuance could result in a miscarriage

22   of justice. The additional time requested by this Stipulation is excludable in computing the time

23   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

24   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,

25   Section 3161(h)(7)(B)(i), (iv).

26
                                                       3
         Case 2:19-cr-00002-RFB-EJY Document 57 Filed 07/20/21 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, §§ 316(h)(7)(B) and 3161(h)(7)(B)(iv).
10
11                                               ORDER

12          IT IS THEREFORE ORDERED that trial briefs, proposed voir dire questions, proposed
13   jury instructions, and a list of the Government’s prospective witnesses must be electronically
14                                  3rd day of ________________,
     submitted to the Court by the ____          September       2021, by the hour of 4:00 p.m.
15          IT IS FURTHER ORDERED that the calendar call currently scheduled for July 20,
16                                                    September 7, 2021at the hour of ___:___
     2021, at 1:30 p.m., be vacated and continued to _______________                    1 30 __.m.;
                                                                                              p

17   and the trial currently scheduled for July 26, 2021, at the hour of 9:00 a.m., be vacated and
18   continued to_________________
                  September 13, 2021 at the hour of ___:___
                                                     9 00 __.m.
                                                            a
19                      20th day of July, 2021.
            DATED this ____
20
21
                                                    RICHARD F. BOULWARE, II
22
                                                    UNITED STATES DISTRICT JUDGE
23
24
25
26
                                                       4
